ORDER

Gary Warick moves to expand the record on appeal from a district court judgment that dismissed his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254. This case has been referred to a panel of the court pursuant to Rule 34(j)(l), Rules of the Sixth Circuit. Upon examination, this panel unanimously *327agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Following a jury trial in the Floyd Circuit Court in 1997, Warick was convicted of first-degree burglary and was sentenced to ten years of imprisonment. The Kentucky Court of Appeals affirmed the conviction on direct appeal, Warick v. Commonwealth, No.l997-CA-001709-MR (Ky. Ct.App. Feb. 12, 1999) (unpublished), and the Kentucky Supreme Court denied discretionary review.
Next, Warick filed his federal habeas petition in the district court alleging, inter alia, that he did not knowingly and voluntarily waive his right to be represented by counsel at trial. Respondent moved the district court to dismiss the petition or for summary judgment, and Warick responded in opposition. The magistrate judge recommended that the petition be dismissed as meritless, and Warick filed objections and a motion to expand the record. The district court adopted the magistrate judge’s recommendation and dismissed the petition. Warick filed a timely notice of appeal, and the district court granted Warick a certificate of appealability only with respect to his claim that he did not validly waive his right to trial counsel. On appeal, Warick contends that he was forced to proceed to trial without counsel, with whom he had an obvious conflict.
Upon de novo review, See Clemmons v. Sowders, 34 F.3d 352, 354 (6th Cir.1994); Carter v. Sowders, 5 F.3d 975, 978 (6th Cir.1993), we will affirm the district court’s judgment because Warick waived his right to appellate review of his claim when he did not file specific objections to the magistrate judge’s recommendation that his claims, including his claim that he did not voluntarily waive his right to counsel, be dismissed as meritless. See Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir.1987). Nonetheless, it is noted that Warick’s claim lacks merit for the reasons stated by the district court. Finally, Warick’s motion to expand the record is denied. See Fed. R.App. P. 10(a).
Accordingly, the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.